                 Case 2:19-cv-00074-JCC Document 52 Filed 04/23/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    U.S. BANK, N.A.,                                     CASE NO. C19-0074-JCC
10                            Plaintiff,                   MINUTE ORDER
11           v.

12    THE GLOGOWSKI LAW FIRM, PLLC d/b/a
      ALLEGIANT LAW GROUP, and KATRINA
13    GLOGOWSKI,
14                            Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ motion to continue scheduling order
19   deadlines (Dkt. No. 51). The Court hereby GRANTS the motion and ORDERS that the
20   following deadlines are continued through June 22, 2020:
21          1.       Deadline for expert testimony disclosure;
22          2.       Deadline for rebuttal expert disclosures and reports;
23          3.       Deadline to file discovery motions;
24          4.       Discovery completion deadline;
25          5.       Deadline to hold settlement conference;
26          6.       Deadline to file dispositive motions; and

     MINUTE ORDER
     C19-0074-JCC
     PAGE - 1
                 Case 2:19-cv-00074-JCC Document 52 Filed 04/23/20 Page 2 of 2




 1          7.       Deadline to complete Local Civil Rule 39.1 mediation.

 2   The Court further ORDERS the parties to submit a joint status report on June 22, 2020,

 3   proposing new deadlines.

 4          DATED this 23rd day of April 2020.

 5                                                        William M. McCool
                                                          Clerk of Court
 6
                                                          s/Tomas Hernandez
 7
                                                          Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0074-JCC
     PAGE - 2
